DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/1/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 stand rejected. Claim 20 is withdrawn. Claims 2, 7-8, 12-13, and 17-18 are cancelled. Claims 21-27 are newly added. Claims 1, 3-6, 9-11, 14-16, and 19-27 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 2/1/2022, with respect to the rejection(s) of claim(s) 1-19 under 103(a) on Pg8-13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Applicant’s arguments, see Arguments/Remarks Pg8 Pr1-2, filed 2/1/2022, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 14-16 has been withdrawn. 

Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the 
“plurality of draining compartments”
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 objected to because of the following informalities:  line 13 “a plurality drain ports” appears to be missing the word “of” (e.g. a plurality of drain ports).  Appropriate correction is required.
Dependent claims require all of the elements of the independent claims, and therefore are also rejected for the same reasons set forth in the independent claim.

Specification
Applicant’s original disclosure is objected to for failing to provide sufficient written description of the claimed subject matter of:
Claim 1 line 7-8 recites, “draining compartment having a drain…and hold a respective waste oil container…”
Claim 1 line 26-29 “an oil removal state…an antifreeze removal state…”
Claim 9 recites “and said primary and secondary drain ports reside within a height span of said sight glass.”
The amended claim 14 recites the negative limitations: “an additional waste oil container, unaccommodatable by the drain compartments,”
Claim 19 lines 8-11 recite, “said first container trough containing a first subset of the plurality of draining compartments…said second container trough containing a second subset of the plurality of draining compartments…”
Further details can be found in the 112(a) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 9-11, 14-16, 19, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 7-8 recites, “draining compartment having a drain…and hold a respective waste oil container…” Applicant’s original disclosure Pg8L20-23 indicates, “When the lid is lifted into the open position, the shelf juts outward from the opened lid toward the outer side of the trough, and provides a storage area above one or more of the draining compartments for holding the removed caps of the oil containers.” This indicates that the draining compartments hold the caps of the oil containers, and not the oil containers itself, as is claimed. Therefore, Applicant’s original disclosure fails to provide sufficient written description for the claimed subject matter.
Claim 1 line 26-29 recite “an oil removal state…an antifreeze removal state…” Applicant’s original disclosure Pg15L13-15 recites “This initial and default state of the pumping circuit, with the primary valve 62 a open and the secondary valve 64 a closed, is thus referred to as an oil pumping state.” While lines 17-22 recites, “When operating personnel notice that the antifreeze in the lower fluid layer is growing in height to an elevation approaching the primary drain port 52 a, they switch the pumping circuit from the initial oil-pumping state to an anti-freeze pumping state” This suggests there is an oil pumping state and an anti-freeze pumping state. There is no indication of an “oil removal state” or “antifreeze removal state”; as pumping and removal are different terminologies.
Claim 9 recites “and said primary and secondary drain ports reside within a height span of said sight glass.” Applicant’s original disclosure Pg13L18-20 indicates “A sight glass 53 is installed in the front end wall 16 beside the drain ports, and spans at least a partial height of the side wall from below the secondary drain port 52 b to above the primary drain port 52 a.” This passage indicates that the sight glass is between drain ports 52a and 52b; however, the claim appears to suggest that the primary and secondary drain ports are between the height span of the sight glass. This appears contradictory to one another.
The amended claim 14 recites the negative limitations: “an additional waste oil container, unaccommodatable by the drain compartments,”, which constitutes impermissible new matter. Any negative limitation
The original specification, as filed, does not recite any alternatives (i.e. an additional waste oil container that is unaccommodatable by the drain compartments vs. accommodatable drain compartments) and does not contain any discussion pertained thereto. As such, the newly introduced aforementioned negative limitation does not have any basis in the original disclosure. MPEP §2173.05(i), (“Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”).
Claim 19 lines 8-11 recite “said first container trough containing a first subset of the plurality of draining compartments…said second container trough containing a second subset of the plurality of draining compartments…” Applicant’s original disclosure fails to provide sufficient written description regarding the subset of plurality of draining compartments.
Dependent claims require all of the elements of the independent claims, and therefore are also rejected for the same reasons set forth in the independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 depends upon claim 2; however claim 2 is cancelled. It is unclear as to which claim claim 3 depends upon. For the purpose of examination, the Examiner assumes claim 3 depends upon claim 1.
Claim 10 recites "said drain port”. It is unclear as to which drain port is being referred to, as there are a plurality of drain ports.
The term “sufficiently” in claim 16 line 7 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for 
Dependent claims not recited above require all of the elements of the claim they depend on, and thus are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, 21, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234) in view of Driggers (US2009/0065449), and further in view Darnell (US2019/0071858).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1, 3, 4, 21, 25-27; McCasland discloses a waste oil handling apparatus comprising:
a singular tank comprising an interior space delimited above a bottom floor of said singular tank between a plurality of perimeter walls upstanding from said bottom floor around a perimeter thereof (McCasland Fig. 1-2, 5; C3L39; vessel 2 contains a bottom plate 6 and body 4, which forms an interior); and
a draining compartments supported on said singular handling tank in elevated relation above the bottom floor each draining compartment having a drain (McCasland Fig 1-2, 5; C3L30-45; oil drain 18 allows oil to collect on the surface of the water to drain or to be pumped from the vessel 2. Water drain pipe 28 allows water to be drained or pumped from the vessel 2. C3L14-23; water reservoir 14 and oil level 20 are both located in the interior of vessel 2, and further have a height in relation to the bottom floor (i.e. the bottom of where vessel 2 resides)) and 
a plurality drain ports on the singular handling tank that fluidly communicate with the interior space thereof, at different respective elevations above the floor of said singular handling tank and below the drains of the draining compartments of said singular handling tank, for respective draining of accumulated tank contents of varying density that have gravitationally separated into distinct layers at said different respective  elevations (McCasland Fig 1-2, 5; C3L30-45; oil drain 18 allows oil to collect on the surface of the water to drain or to be pumped from the vessel 2. Water drain pipe 28 allows water to be drained or pumped from the vessel 2. Oil drain 18 is at an elevated height compared to the water drain pipe 28.), said plurality of drain ports including at least a primary drain port for draining of an upper waste oil layer from the singular holding tank (McCasland Fig 1-2, 5; C3L30-45; oil drain 18 allows oil to collect on the surface of the water to drain or to be pumped from the vessel 2.), and a secondary drain port for (McCasland Fig. 1-2, 5; McCasland Fig 1-2, 5; C3L30-45; Water drain pipe 28 allows water to be drained or pumped from the vessel 2.), of which said primary drain port fluidly communicates with the interior space of the singular handling tank at a greater elevation above the bottom floor thereof than said secondary drain port (McCasland Fig 1-2, 5; C3L30-45; The oil drain 18 is at an elevated height compared to the water drain pipe 28.).
McCasland does not disclose having a plurality of drain compartment each being sized and configured to receive and hold a respective waste oil container therein in an inverted state dumping contents of said oil container through said drain into the interior space of the singular handling tank and downwardly toward the bottom floor thereof; the secondary drain port draining an underlying of antifreeze, a drain compartment, and valving installed in operable relation to said plurality of drain ports, and selectively switchable between the following operational states: an oil removal state allowing flow through said primary drain port, while preventing flow through the secondary drain port, thereby enabling drainage of said upper waste oil layer independently of the underlying antifreeze layer; and an antifreeze removal state allowing flow through said secondary drain port, while preventing flow through said primary drain port, thereby enabling drainage of said underlying antifreeze layer independently of the upper waste oil layer.
McCasland does however, indicate that the fluids being separated contain heavier solid particulates to collect as sludge within the vessel (McCasland C2L37-41).
 Driggers relates to the prior art by disclosing a system that separates immiscible fluids of different specific gravities (Driggers Pr. 2); and further indicates that water may be contaminated with oil, gasoline, and antifreeze (Driggers Pr. 2). The lighter fluid rises to the top of the receiving side and the other side typically contains the heavier fluid (Driggers Pr . 2). There further exists an outlet 55 and outlet 30, where the heavier fluid flows out of waste outlet 55; and the lighter fluid will flow through the upper outlet (Driggers Pr. 61, 68; Fig. 1-4). There further is a valve 65 on the outlet port 50, which periodically opens for a short time to dispose of contaminants, and a valve 115 on outlet port 105 that allows periodic drainage of the lighter fluid (Driggers Pr. 68; Fir. 3-4)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide McCasland’s waste separating device, with Driggers’ use of valves and secondary outlets for one or both of the fluids, in order to protect the system from a clogged outlet and/or backflow of the fluid form its primary outlet (Driggers Pr. 9, 66), since McCasland indicates that a water and oil fluid being separated may contain heavier solid particulates to collect as sludge within the vessel (McCasland C2L37-41). The solid particles would be understood to cause a clogging of an outlet line.
The combination of McCasland and Driggers still does not disclose having a plurality of drain compartment each being sized and configured to receive and hold a respective waste oil container therein in an inverted state dumping contents of said oil container through said drain into the interior space of the singular handling tank and downwardly toward the bottom floor thereof.
Darnell relates to the prior art by disclosing a fluid collection system, and further indicates that in various applications a fluid may flow from an area having an amount of non-aqueous material such as fat, oil, or grease. It is further desirable to collect the non-aqueous material prior to allowing the flow to enter a common waste system (Darnell abstract, Pr. 3-5). Darnell’s containment system 20 further has a work container 24, with one or more basins 26, 28, and 30; where each of the basins may be of various sizes depending upon its application (Darnell Pr. 27; Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of McCasland and Driggers’ system of collecting oil and fluids, with Darnell’s collection basin that has a plurality of openings of various sizes and large enough to receive and hold an oil container that inputs the oil into the interior space of the basin, in order to collect the non-aqueous material prior to allowing the flow to enter a common waste system (Darnell abstract, Pr. 3-5); while providing a controlled flow from an initial discharge location to an initial sewer line to ensure proper operation of downstream systems (Darnell Pr. 8).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The apparatus of claim 2 wherein the plurality of drain ports further comprise a tertiary drain port that communicates with the interior space of the singular holding tank at a lesser elevation that (See combination supra. McCasland Fig. 5; C3L6-9; sludge removal port at the bottom of vessel 2. C4L63-C5L3; heavy contaminants collect as sludge at the bottom of vessel 2 and can be removed. The port at the bottom of the vessel is further at a lesser elevation compared to both drain ports 18 and 28.).
Claim 4: The apparatus of claim 3 wherein the tertiary drain port is of greater size than the primary and secondary drain ports to better accommodate flow of thickened sludge from the sediment layer (McCasland Fig. 5; the heavy contaminant opening at the bottom is larger than the drain ports 18 and 28. C3L30-39; size of oil drain 18 is not critical except that it must have sufficient capacity to drain oil from vessel 2 at the same rate that oil is entering).
Claim 21: The apparatus of claim 1 wherein the primary and secondary ports both reside in a same one of the perimeter walls of the singular holding tank (McCasland Fig. 1/5; ports 18 and 28 are located on wall 4 of vessel 2).
Claim 25: The apparatus of claim 1 wherein each drain port penetrates one of the perimeter walls of the singular holding tank at a height thereon that is above the bottom floor of the singular holding tank and below the drains of the draining compartments, and the primary drain port is at a greater height than the secondary drain port (McCasland Fig. 1/5; C3L6-9, C4L63-C5L3; both drain ports 18 and 28 are above the bottom of the vessel, and port 18 is at a higher elevation than port 28.).
Claim 26: The apparatus of claim 25 wherein the primary and secondary ports both reside in a same one of the perimeter walls of the singular holding tank (McCasland Fig. 1/5; ports 18 and 28 are located on wall 4 of vessel 2).
Claim 27: The apparatus of claim 1 wherein the draining compartments comprise compartment floors situated in elevated relation above the bottom floor of the singular holding tank (Darnell abstract, Pr. 3-5, 27-28; Fig. 1; container 24 is elevated above the ground from legs 42. Alternatively, the container 24 has walls 30 that are elevated above the bottom of the basins 26, 28, and 30.), and the drains of the draining compartments comprise holes in said compartment floors (Darnell Fig. 1; Pr. 28; plurality of drains 49a/b/c).

Claims 5-6, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), and Darnell (US2019/0071858) as applied to claim 1 above, and further in view of Pemberton (NPL - Pump efficiency drives cost savings).
Applicant’s claims are directed towards an apparatus.
Regarding claims 5-6, 22-24; the combination of McCasland, Driggers, and Darnell discloses the apparatus of claim 1 (See combination supra) comprising a pump operably connected to both of the primary and secondary drain ports for forced evacuation of the waste oil and antifreeze layers independently of one another via separate pumping operations performed with the valving in the waste oil removal and antifreeze removal states, respectively (McCasland Fig 1-2, 5; C3L30-45; oil drain 18 allows oil to collect on the surface of the water to drain or to be pumped from the vessel 2. Water drain pipe 28 allows water to be drained or pumped from the vessel 2.).
The combination does not disclose utilizing a shared pump.
Pemberton relates to the prior art by disclosing the usage of pumps within a system and their cost; and further indicates that the drive to save energy in pump systems is about a bottom-line cost issue (Pemberton Pg1Pr1). Furthermore, to get started on the road toward energy efficiency, one should consider the energy usage, process control, and equipment reliability and how they are interrelated, as the amount of excess energy used in a pump system will seriously impact plant productivity as well as long-term sustainability (Pemberton Pg2 section “Energy efficiency starts with changing perspectives”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that indicates utilizing pump(s) to withdraw the oil and water phases, with the use of a shared pumping system of Pemberton, since Pemberton indicates that running too many processing components may drive up costs, and that one should consider the energy usage, process control, and equipment reliability to produce an energy efficient system (Pemberton Pg2 section “Energy efficiency starts with changing perspectives”, Pg1Pr1).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 6: The apparatus of claim 5 wherein the shared pump is mounted to the tank for carrying therewith as an on-board component during transport of the tank (See combination supra. McCasland; there is a pump that moves the oil and water fluid from vessel 2. The pump would be integrated to the system.).
Claim 22: The apparatus of claim 5 wherein the primary and secondary drain ports both reside in a same one of the perimeter walls of the singular holding tank, and the shared pump is externally mounted to the singular holding tank at said same one of the perimeter walls (See combination supra. McCasland; there is a pump that moves the oil and water fluid from vessel 2. The pump would be integrated to the system.), with an inlet of the pump connected to the primary and secondary drain ports via a shared conduit, through which flow is controlled via the valving in order to switch between pumped evacuation of the upper waste oil layer when the valving is in the oil removal state, and separately pumped evacuation of the underlying antifreeze layer when the valving is in the antifreeze removal state (See combination supra claim 1 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide McCasland’s waste separating device, with Driggers’ use of valves and secondary outlets for one or both of the fluids, in order to protect the system from a clogged outlet and/or backflow of the fluid form its primary outlet (Driggers Pr. 9, 66), since McCasland indicates that a water and oil fluid being separated may contain heavier solid particulates to collect as sludge within the vessel (McCasland C2L37-41). The solid particles would be understood to cause a clogging of an outlet line. And claim 5 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that indicates utilizing pump(s) to withdraw the oil and water phases, with the use of a shared pumping system of Pemberton, since Pemberton indicates that running too many processing components may drive up costs, and that one should consider the energy usage, process control, and equipment reliability to produce an energy efficient system (Pemberton Pg2 section “Energy efficiency starts with changing perspectives”, Pg1Pr1).).
Claim 23: The apparatus of claim 5 comprising a shared conduit that is fluidly connected between an inlet of the pump and each of the primary and secondary drain ports, and through which flow is controlled via said valving in order to switch between pumped evacuation of the upper waste oil layer (See combination supra claim 1 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide McCasland’s waste separating device, with Driggers’ use of valves and secondary outlets for one or both of the fluids, in order to protect the system from a clogged outlet and/or backflow of the fluid form its primary outlet (Driggers Pr. 9, 66), since McCasland indicates that a water and oil fluid being separated may contain heavier solid particulates to collect as sludge within the vessel (McCasland C2L37-41). The solid particles would be understood to cause a clogging of an outlet line. And claim 5 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that indicates utilizing pump(s) to withdraw the oil and water phases, with the use of a shared pumping system of Pemberton, since Pemberton indicates that running too many processing components may drive up costs, and that one should consider the energy usage, process control, and equipment reliability to produce an energy efficient system (Pemberton Pg2 section “Energy efficiency starts with changing perspectives”, Pg1Pr1).).
Claim 24: The apparatus of claim 5 wherein the plurality of drain ports further comprise a tertiary drain port at a lesser elevation that both the primary drain port and the secondary drain port for draining of a bottommost sediment layer that has settled out from the waste oil and antifreeze layers (See combination supra. McCasland Fig. 5; C3L6-9; sludge removal port at the bottom of vessel 2. C4L63-C5L3; heavy contaminants collect as sludge at the bottom of vessel 2 and can be removed. The port at the bottom of the vessel is further at a lesser elevation compared to both drain ports 18 and 28.), and said tertiary drain port lacks connection to the shared pump, and is instead connected or selectively connectable to a separate sludge pump (McCasland Fig. 5; sludge removal port at the bottom of the vessel is not connected to a pump).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), and Darnell (US2019/0071858) as applied to claim 26 above, and further in view of Star (NPL – 5 Key Elements When Specifying Your Sight Glass).
Applicant’s claims are directed towards an apparatus.
Regarding claim 9; the combination of McCasland, Driggers, and Darnell discloses
The apparatus of claim 26 (See combination supra).
The combination does not disclose a sight glass built into said same one of the perimeter walls of the singular holding tank as a primary and secondary drain ports and through which the distinct layers of the accumulated tank contents are visibly identifiable form one another, and said primary and secondary drain ports reside within a height span of said sight glass.
However, McCasland does indicate that there is a desired liquid level that needs to be reached in order to allow the appropriate fluid to separate and exit out to their respective ports (McCasland Fig. 1/5; C3L13-25; desired water level 12 in vessel 2; while the oil drain 18 is attached to the body above the water level 12 at a desired oil level 20).
Star relates to the prior art by disclosing a tank that may utilize a sight glass. The sight glasses allow you to safely observe processes inside your tanks, vessels, pipes, and reactors. It is a window that allows operators to inspect the process media, observe reactions, observe the functioning of mixing equipment, verify the presence or absence of media, see liquid level, etc (See Star Pg1Pr2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s processing apparatus that contains a tank and require periodic checks or visual observation of the discharge line; with Star’s utilization of a sight glass in order to allow the operator to inspect the process media, observe reactions, observe the functioning of mixing equipment, verify the presence or absence of media, and see liquid level (See Star Pg1Pr2).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), and Darnell (US2019/0071858) as applied to claim 1 above, and further in view of Preus et al. (US3862040; hereinafter “Preus”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 10-11; the combination of McCasland, Driggers, and Darnell discloses the apparatus of claim 1 (See combination supra). The combination does not disclose wherein at least one of the primary and secondary drain ports comprises an adjustable fitting coupled thereto, said adjustable 
Preus relates to the prior art by disclosing a separator for liquids of different densities (Preus abstract, C1L59), and further discloses at least one of the primary and secondary drain ports comprises an adjustable fitting coupled thereto, said adjustable fitting being movable into different positions to adjust an elevation at which fluid is drawn from the interior space of the tank through said drain port (See Preus Fig. 1; C2L28-36; vertical disposition of the horizontal segment of the elbow 28 determine the liquid level 22. The conduits of decanting line 50, discharge line 52, and discharge conduit 142 are also at different heights and require a conduit, i.e. must have a conduit fitted into the ports). Preus further discloses that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s separator system with Preus’ configuration of a separator for liquids of different densities, since the combination utilizes a gravity- based separator (See McCasland C1L43-46), while Preus suggests that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 11: The apparatus of claim 10 wherein the adjustable fitting comprises an angled fitting having one end coupled to the drain port in a manner rotatable relative thereto, and an opposite end whose elevation is adjustable by rotation of the angled fitting relative to the drain port (See Preus Fig. 1-3; the elbow 28 is angled, and the vertical height of the liquid level 22 is determined based on the height of the outlet 28. The conduits of decanting line 50, discharge line 52, and discharge conduit 142 are also at different heights and require a conduit, i.e. must have a conduit fitted into the ports.).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), and Darnell (US2019/0071858) as applied to claim 1 above, and further in view of Preus et al. (US3862040; hereinafter “Preus”), and further in view of Triumvirate (NPL – A Guide to Above Ground Petroleum Tank Cleaning) and Childres (NPL 100-Foot Tank Cleaning).
Applicant’s claims are directed towards an apparatus.
Regarding claims 14 and 16; the combination of McCasland, Driggers, and Darnell discloses the apparatus of claim 1 (See combination supra).
The combination does not disclose wherein the singular holding tank further comprises a first container trough running along a first one of the perimeter walls in elevated relation above the bottom floor of the singular handling tank; a second container trough running along a second one of the perimeter walls in elevated relation above the bottom floor of the singular handling tank; and  a climb-in cleanout access sufficiently sized to admit one or more personnel to the interior space of the handling tank for cleanout purposes; wherein the plurality of draining compartments comprise a first set of draining compartments situated in the first trough and a second set of draining compartments situated in the second trough, and the cleanout access resides between said first and second troughs.
The combination does however, indicate utilizing a gravity-based separator (See McCasland C1L43-46).
Preus relates to the prior art by disclosing a separator for liquids of different densities (Preus abstract, C1L59), and further discloses a first container trough running along a first one of the perimeter walls in elevated relation above the bottom floor of the singular handling tank (See Preus Fig. 1; skimmer tank 12 is above the bottom floor of the skimmer tank); a second container trough running along a second one of the perimeter walls in elevated relation above the bottom floor of the singular handling tank (See Preus Fig. 1; concentrating tank 16 contains walls and a bottom of tank 16); wherein the plurality of draining compartments comprise a first set of draining compartments situated in the first trough and a second set of draining compartments situated in the second trough (See Preus Fig. 1; discharge pipe 28 and/or skimmer weir 30 that hydrocarbon layer flows through is located in the skimmer tank 12. Discharge line 52 is further located in the concentrating tank 16). Preus further discloses that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s separator system with Preus’ configuration of a separator for liquids of different densities, since the combination utilizes a gravity- based separator (See McCasland C1L43-46), while Preus suggests that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38). 
The modified combination of McCasland, Driggers, Darnell, and Preus further does not disclose a climb-in cleanout access sufficiently sized to admit one or more personnel to the interior space of the handling tank for cleanout purposes, and the cleanout access resides between said first and second troughs.
Triumvirate relates to the prior art by disclosing a tank containing petroleum (i.e. hydrocarbon) and further indicates that the petroleum tanks require routine maintenance to ensure the integrity of the product is maintained (See Triumvirate Pg1Pr1). Crew will enter the tank and work the recoverable product with the squeegees to the vacuum truck hose placed in the center of the tank (See Triumvirate Pr4).
Childres relates to the prior art by also being a part of Triumvirate, and discloses the method of tank cleaning in waste oil recycling (See Childres Pg1). Childres further indicates that personnel arrives to the tanks and can enter the tank to break up, sweep, and shovel the material to a vacuum hose connected to a truck. The vacuum may further collect any asphalt chunks and scale (i.e. the hose must be wide enough to accommodate solid particulates) (See Childres Pg2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s waste oil tanks with Triumvirate and Childres’ cleaning method of allowing personnel to enter and clean the oil tanks, with the cleanout access resides between said first and second troughs (See combination supra, the hydrocarbon flows through both tanks, while Triumvirate and Childres provides an opening for access for a personnel to enter the tanks to clean), since they indicate that the petroleum tanks require routine maintenance to ensure the integrity of the product is maintained (See Triumvirate Pg1Pr1).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 14: The apparatus of claim 16 comprising an additional draining station that is larger than any of the draining compartments, said additional draining station sharing a common opening with the cleanout access by which personnel can enter the interior space of the tank, and through which an additional waste oil container, unaccommodatable by the draining compartments, can be lowered into said additional draining station (See Childres Pg2; shovel the material to a vacuum hose connected to a truck. See Triumvirate Figure; vacuum truck hose placed in the center of the tank that is lowered down with the personnel through the same opening. The opening being large enough for a personnel to fit through would allow a waste oil container to fit in the interior of the petroleum vessel.).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), Darnell (US2019/0071858), Preus et al. (US3862040; hereinafter “Preus”), Triumvirate (NPL – A Guide to Above Ground Petroleum Tank Cleaning) and Childres (NPL 100-Foot Tank Cleaning), as applied to claim 14 above, and further in view of PEI (NPL – Floating Roof Tank).
Applicant’s claims are directed towards an apparatus.
Regarding claim 15; the combination of McCasland, Driggers, Darnell, Preus, Triumvirate, and Childres discloses the apparatus of claim 14 (See combination supra). The combination does not disclose wherein the additional draining station comprises an elevated floor mounted beneath a partial area of the common opening for receipt of the additional waste oil container atop said elevated floor.
PEI relates to the prior art by disclosing a tank, and further indicates a tank that utilizes a floating roof, that is above the ground, but changes the position relative to the level of the liquid in the tank. The floating roof further helps reduce the emission of vapor from the tank (See PEI Pg1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s tanks that contains a hydrocarbon (which is known to be volatile and easily vaporize into the atmosphere), with PEI’s floating roof (e.g. is within the tank, elevated above the bottom of the tank); in order to reduce the emissions of hydrocarbon vapor from the tank (See PEI Pg1).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McCasland (US5,637,234), Driggers (US2009/0065449), and Darnell (US2019/0071858) as applied to claim 1 above, and further in view of Preus et al. (US3862040; hereinafter “Preus”) and further in view of Sanders (NPL – Treat Tanks with Care). 
Applicant’s claims are directed towards an apparatus.
Regarding claim 19; the combination of McCasland, Driggers, and Darnell discloses the apparatus of claim 1 (See combination supra). McCasland further discloses a plurality of drain compartments within the tank (McCasland Fig 1-2, 5; C3L30-45; oil drain 18 allows oil to collect on the surface of the water to drain or to be pumped from the vessel 2. Water drain pipe 28 allows water to be drained or pumped from the vessel 2. Oil drain 18 is at an elevated height compared to the water drain pipe 28.).
 The combination does not disclose wherein the singular holding tank further comprises: a first container trough running along a first one of the perimeter walls in elevated relation over the bottom floor of the handling tank, said first container trough containing a first subset of the plurality of draining compartments; a second container trough running along a second one of the perimeter walls in elevated relation over the bottom floor of the handling tank, said second container trough containing a second subset of the plurality of draining compartments; and a respective lid for each container trough, wherein each lid is hinged to the respective trough for pivoting between a closed position closing off the trough at a topside thereof and a lifted open position revealing the topside of the trough for access to the draining compartments.
Preus relates to the prior art by disclosing a separator for liquids of different densities (Preus abstract, C1L59), and further discloses a first container trough running along a first one of the perimeter walls in elevated relation over the bottom floor of the handling tank, said first container trough containing a first subset of the plurality of draining compartments (See Preus Fig. 1; skimmer tank 12 is above the bottom floor of the skimmer tank); a second container trough running along a second one of the perimeter walls in elevated relation over the bottom floor of the handling tank, said second container trough containing a second subset of the plurality of draining compartments (See Preus Fig. 1; concentrating tank 16 contains walls and a bottom of tank 16). Preus further discloses that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s separator system with Preus’ configuration of a separator for liquids of different densities, since the combination utilizes a gravity- based separator (See McCasland C1L43-46), while Preus suggests that gravity type separators are very sensitive to fluid flow, with their efficiency decreasing as a function of the magnitude of the fluid flow rate (Preus C1L36-38). 
Preus does not disclose a respective lid for each container trough, wherein each lid is hinged to the respective trough for pivoting between a closed position closing off the trough at a topside thereof and a lifted open position revealing the topside of the trough for access to the draining compartments.
Sanders relates to the prior art by disclosing storage tanks (See Sanders Pg1Pr1), and further indicates that storage tanks play a vital role at chemical plants, oil refineries and other facilities, and represent major investments. Sanders indicates that impeding exiting vent flow, and not allowing in-breathing as a tank is being pumped out may cause issues with the tank. Thus, a simple hinged vent lid has been utilized and served well for decades (See Sanders Pg5Pr5, Pg2Pr2-3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s apparatus that contains a hydrocarbon tank, with Sander’s utilization of a hinged vent lid that can cover the hydrocarbon tank; since Sanders indicates that utilizing a simple hinged vent lid has been utilized and served well for decades (See Sanders Pg5Pr5, Pg2Pr2-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeppieri (US6260589) – liquid collection that is slanted and has a collection chamber.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779